DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 03/03/2020.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6 & 8 rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (20010002093) in view of Hayashi (20160218598) 
Regarding claim 1. Umeda teaches an electric drive apparatus [apparatus of fig 1] comprising: a rotating electric machine [motor of fig 1] including a rotor [3], a stator [2] and a first housing [frame 4, houses machine], the rotor being provided on a rotating shaft [6] so as to rotate together with the rotating shaft, the stator including an annular stator core [implicit see fig 6 and ¶54] and a multi-phase stator coil [¶58], the first housing having both the rotor and the stator received therein; 
the stator coil is assembled to the stator core to have first and second coil end parts respectively protruding from first and second axial end faces of the stator core [see 33 and 36], the stator coil is comprised of a plurality of phase windings [¶58], each of the phase windings having a plurality of turn portions [see turns in fig 7] formed by bending and a plurality of joints [1433] at each of which sections of the phase winding are joined together [¶60-¶61], 
the turn portions are included in the first coil end part of the stator coil and the joints are included in the second coil end part of the stator coil [¶60].
However, Umeda does not explicitly mention an apparatus comprising: a transmission including a motive power transmitting unit, a second housing and lubricating oil, the motive power transmitting unit being configured to rotate with rotation 
Hayashi teaches an apparatus comprising: a transmission [i.e. 57] including a motive power transmitting unit [power unit in 57, ¶23], a second housing [frame housing 57] and lubricating oil [¶56], the motive power transmitting unit being configured to rotate with rotation of the rotating shaft [i.e. 18 with 16], the second housing having the motive power transmitting unit received therein, the lubricating oil being provided in the second housing to lubricate the motive power transmitting unit [¶56], 
wherein the second housing is provided, on one side of the rotating electric machine in an axial direction of the rotating shaft [i.e. see fig 1 57 is left to housing of 10], integrally with the first housing as one piece [57 with 10 can be viewed as one piece].  
Hayashi teaches the second coil end part is located on a same axial side of the stator core as the transmission and the first coil end part is located on an opposite axial [while examiner is relying on transmission teaching form Hayashi, the end parts of the coil of Umeda face at each end in an axial direction and since the combination places the transmission next to motor in an axial direction, then it is understood that the combination follows the recited limitation].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda power device to a similar configuration as Hayashi power device in order to provide a rotating electrical machine with a simple configuration and with superior cooling performance for the stator [¶5].

Regarding claim 2. Umeda as modified teaches the electric drive apparatus as set forth in Claim 1, wherein 5for each of the phase windings of the stator coil, the sections of the phase winding are respectively formed of electrical conductor segments [segments shown in fig 7-fig 9 Umeda], each of the electrical conductor segments is substantially U-shaped to have a pair of straight portions [straight portions of fig 7 Umeda] extending parallel to each other and one of the turn portions which extends [turns of 1433c Umeda], on the opposite axial side of the stator core to the 10transmission, to connect the pair of straight portions, and each corresponding pair of distal end portions of the electrical conductor segments are joined together at one of the [as shown in 33d fig 1 of Umeda].  

Regarding claim 153. Umeda as modified teaches the electric drive apparatus as set forth in Claim 1, wherein each of the joints is a weld formed by welding the sections of the phase winding to each other [Umeda ¶60].  

Regarding claim 6. Umeda as modified teaches the electric drive apparatus as set forth in Claim 1, wherein each of the sections of the phase windings of the stator coil has a substantially 5rectangular cross section [32 of fig 1 has a rectangular view Umeda].   

Regarding claim 8. Umeda as modified teaches the electric drive apparatus as set forth in Claim 1, wherein 20the transmission has a rotation inputting portion via which the rotation of the rotating shaft is inputted and transmitted to the motive power transmitting unit [see 18 and 16 of Hayashi], and an amount of the lubricating oil provided in the second housing is set to have part of the motive power transmitting unit immersed in the lubricating oil 25without immersing the rotation inputting portion in the lubricating oil [Hayashi ¶56].  


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Hayashi and further in view of Suzuki (20150192198)
Regarding claim 1010. Umeda as modified teaches the electric drive apparatus as set forth in Claim 1, wherein the electric drive apparatus is configured to be used as a motive power source in a vehicle [70 fig 1 of Hayashi] to generate motive power for rotating left and right wheels of the vehicle [56L and 56R].
However, Umeda as modified does not explicitly mention the transmission further includes a differential that is received in the 15second housing and connected with a pair of output shafts via which the motive power is outputted to the left and right wheels of the vehicle.
Suzuki teaches the transmission further includes a differential that is received in the 15second housing and connected with a pair of output shafts via which the motive power is outputted to the left and right wheels of the vehicle [¶13].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda power machine to a similar configuration as Suzuki power machine in order to reduce drag torque in a clutch in a two-wheel drive mode of a four-wheel-drive vehicle and improving fuel economy [¶14].

Allowable Subject Matter
Claims 4-5, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839